DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
Claim 1, line 13 recites “the controller further configured to receive signals corresponding to one or more of position, attitude, and motion of the aircraft” which appears to mean that the controller does not necessarily have the ability to receive attitude signals, i.e., it is listed in the alternative. However, lines 14-16 recite “generate system pressure…based on a desired attitude and a corresponding actual attitude” which does not coincide with the previous recitation. The controller would appear to require the ability to receive attitude signals if it is to orient to the desired attitude based on the actual attitude, i.e., the actual attitude that is known by virtue of the received attitude signal. Claim 1 should read “the controller further configured to receive signals corresponding to attitude and one or more of position and motion of the aircraft” or the like in order to improve comprehension of the claim.
Claim 1, line 7 recites “having fluid therein the one or more” which should read “having fluid therein, the one or more” to ensure grammatical consistency and comprehension.
Claim 8 recites “a flight thrust control computer” which should read “a thrust control computer” in order to ensure consistency of claim terminology.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 23 and 24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claims 23 and 24 recite “wherein the fluid is a compressible fluid” and “wherein the compressible fluid is air” which is mentioned verbatim in summary form in the specification, but is not otherwise described in the specification in terms of how a compressible fluid such as air would function in a hydraulic propulsion system. Hydraulic propulsion generally uses hydraulic fluids such as oil or water and work because of their incompressibility, which allows the hydraulic fluid to transmit force over a great distance. A propulsion system that utilized compressed air, for example, would not be generally understood as a hydraulic propulsion system in the first place. Applicant never addresses this contradiction, nor is it clear that a compressible fluid such as air would work properly with Applicant’s invention, particularly due to Applicant’s silence on the subject. Therefore the specification does not convey to one of ordinary skill in the art that Applicant had possession of such an invention at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9, 11-20 and 23-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, lines 6-7 recite “the controller further configured…to generate system pressure using a feedback control system strategy having a pressure sensor based on a desired attitude and a corresponding actual attitude” which is indefinite, because it is unclear what component of the invention is “based on a desired attitude and a corresponding actual attitude”: 1) the generated “system pressure”, 2) the “feedback control system strategy”, or 3) the “pressure sensor”. Appropriate punctuation and/or phrasing appears to be necessary to rectify the lack of clarity. Dependent claims 2-9, 11-20 and 23-26 fail to cure the deficiency.
Claim 5 recites “wherein the system pressure is set constant” which is indefinite, because it is unclear whether and to what extent a method step of setting the system pressure constant limits the hydraulic propulsion system of claim 1, from which claim 5 depends. Claim 8 recites “wherein a system pressure command for the system pressure of the pressure source is generated by one of a flight thrust control computer, a pilot, and a combination thereof” and is likewise rejected. Claim 9 recites “wherein a motor speed control input…is provided by one of a flight control computer, a pilot, and a combination thereof” and is likewise rejected.
Claim 5 recites “wherein the system pressure is set constant” which is indefinite, because it is unclear how the invention would function if the system pressure was constant. Claim 1 recites that the controller controls the speed of the motors “by providing a control signal for controlling the system pressure,” i.e., control of the motor speed is performed by changing the system pressure. Likewise, claim 1 further recites that the controller generates system pressure “based on a desired attitude and a corresponding actual attitude,” which also indicates that the system pressure is constantly changing because the desired attitude and corresponding attitude is constantly changing. Therefore it is unclear how motor speed or attitude control would be achieved in the disclosed, and claimed, invention without the ability to change the system pressure as described.
Claim 9 recites “a motor speed control input” while claim 1 recites “a commanded rotor speed.” It is unclear, given the mismatch between “motor” and “rotor”, if the motor speed control input is an input for the commanded rotor speed, or if the motor speed control input is completely separate from the commanded rotor speed.
	
Allowable Subject Matter
Claims 1-20 and 25-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on November 7, 2022 have been fully considered but they are not persuasive.
Applicant argues (Remarks, pp. 14-15) that the rejection of claims 23-24 under §112(a) are improper. Examiner disagrees. First, Applicant does not currently claim an accumulator, so that the claims necessarily encompass embodiments of the invention that do not utilize accumulators. Second, Applicant’s disclosure correctly notes that an accumulator “is partially filled with fluid and gas, and the energy is stored by pressurizing the gas within the accumulator” (para. [0056]). So while a hydraulic system may use a compressible fluid, such as air, to pressurize a hydraulic fluid, the air itself would not replace or act as the hydraulic fluid. This is important because the claimed fluid in question is supposed to be the hydraulic fluid, i.e., the fluid in the hydraulic line that couples the pressure source to the motors. Therefore, it is clear that Applicant has never possessed an embodiment of the invention where air acts as the hydraulic fluid, and the rejection must be maintained.
Applicant argues, (Remarks, p. 15) that the rejection of claim 5 under §112(b) is improper. Examiner disagrees. First, Examiner notes that claim 5 currently has a new §112(b) rejection as a result of the changes to the scope of claim 5 by virtue of its dependency from amended claim 1. Second, as detailed above, the entire invention revolves around the fact that the system pressure is variable. The system pressure is used to control the speed of the motors, which in turn is used to control the attitude of the aircraft. Such control can only occur if the system pressure is able to be changed, e.g., as a function of the desired motor speed and/or attitude of the aircraft. Applicant further fails to clarify in the specification how the invention would work if the system pressure were set to be constant. Therefore claim 5 remains indefinite.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647